                                            Case 3:17-cr-00175-CRB Document 547 Filed 04/18/20 Page 1 of 7




                                   1

                                   2

                                   3

                                   4

                                   5                           IN THE UNITED STATES DISTRICT COURT

                                   6                        FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8       UNITED STATES OF AMERICA,                   Case No. 17-cr-00175-CRB-1
                                   9                  Plaintiff,
                                                                                       ORDER STAYING MOTION FOR
                                  10            v.                                     COMPASSIONATE RELEASE
                                  11       TAJ ARMON REID,
                                  12                  Defendant.
Northern District of California
 United States District Court




                                  13           Defendant Taj Reid is an inmate in the custody of the Bureau of Prisons (BOP) and
                                  14   was, until days ago, housed at Taft Correctional Institution (TCI) in Taft, California. TCI
                                  15   is closing forthwith, and Reid is one of hundreds of inmates in that facility being
                                  16   transferred to other BOP facilities. See Notice (dkt. 542) (“BOP anticipates [TCI] will be
                                  17   closed by April 30, 2020.”). In fact, the government informs the Court that, since he filed
                                  18   his pro se motion, Reid has been transferred to a new facility (one which has no reported
                                  19   cases of COVID-19). See Opp’n (dkt. 545) at 2.
                                  20           Reid is 49 years old, and is being treated for Valley Fever, which he contracted
                                  21   while in federal custody, as well as hypertension and high cholesterol. See Mot. (dkt. 541)
                                  22   at 29–30; Supp. Mot. Ex. A (dkt. 543-2) at 3. He is also a prostate cancer survivor. Id.
                                  23   Reid moves for compassionate release under 18 U.S.C. § 3582(c)(1)(A) due to his
                                  24   heightened risk of becoming severely ill from COVID-19. See Mot.; Supp. Mot. (dkt.
                                  25   543)1; Reply to Response (dkt. 546). His motion stated that he expected to be transferred
                                  26   to a new facility within the week, and was concerned about his safety at TCI, in transit, and
                                  27
                                       1
                                  28    What the Court refers to as Reid’s supplemental motion is the brief Reid filed shortly
                                       after his initial, pro se motion, with the assistance of counsel.
                                            Case 3:17-cr-00175-CRB Document 547 Filed 04/18/20 Page 2 of 7




                                   1   at a new facility. See Mot. at 2–3, 13. The government opposes Reid’s motion. See
                                   2   Notice; Opp’n. For the reasons provided below, the Court stays the motion until May 4,
                                   3   2020.
                                   4   I.      BACKGROUND
                                   5           A jury found Reid guilty of conspiracy to receive a bribe and two counts of aiding
                                   6   and abetting the receipt of a bribe in connection with construction contracts. See Jury
                                   7   Verdict (dkt. 171). Reid also pled guilty to conspiracy to defraud. See Plea (dkt. 180).
                                   8   For all of these offenses, the Court sentenced him to a term of 12 months in custody, to be
                                   9   followed by a term of three years of supervised release. See Judgment (dkt. 431). His 12-
                                  10   month term is set to expire on September 1, 2020. See Supp. Mot. at 2.
                                  11           On April 4, 2020, Reid petitioned the warden at Taft for relief in light of the
                                  12   COVID-19 pandemic. See Mot. at 29–30 (“Inmate Request to Staff”). He requested two
Northern District of California
 United States District Court




                                  13   things. First, he asked for immediate transfer to home confinement in light of the Attorney
                                  14   General’s April 3, 2020 finding of emergency conditions within the BOP. Id. at 29.
                                  15   Second, he referenced “extraordinary and compelling reasons,” articulated why he
                                  16   believed he is “at an even greater risk than the ‘average’ inmate,” and requested that the
                                  17   BOP bring a motion on his behalf for a modification of his imposed term of imprisonment
                                  18   pursuant to 18 U.S.C. § 3582(c)(1)(A). Id.
                                  19           On April 6, 2020, Reid received a Memorandum from D. Patrick, Executive
                                  20   Assistant/Grievance Coordinator, stating:
                                  21
                                                      This is in response to the multiple Requests to Staff (Cop-outs)
                                  22                  which have been forwarded to my office for response. Due to
                                                      the number of Requests to Staff received, individual responses
                                  23                  will not be provided, nor will any future requests regarding this
                                                      same matter be addressed.
                                  24
                                                      Staff has not been provided guidance by the Bureau of Prisons
                                  25                  (BOP) regarding the Attorney General’s Memorandums
                                                      involving any revised procedures for an inmate’s placement on
                                  26                  Home Confinement. Therefore current procedures will remain
                                                      the same.
                                  27
                                                      Furthermore, due to the current decision by the Bureau of
                                  28                  Prisons to close the facility and the subsequent transfer of all
                                                                                      2
                                             Case 3:17-cr-00175-CRB Document 547 Filed 04/18/20 Page 3 of 7



                                                      inmates, each of you will have to make this request at your new
                                   1                  facility.
                                   2
                                       Id. at 38. Reid did not appeal this response within the BOP system.
                                   3
                                                On April 13, 2020, Reid filed in this Court a pro se motion for compassionate
                                   4
                                       release. See generally id.2 Reid asserts that he has no history of disciplinary issues in
                                   5
                                       custody, and that upon release he intends to reside at the apartment in Oakland, California
                                   6
                                       where he resided while on pretrial release. See Mot. at 30; Supp. Mot. at 2; PSR ¶ 3.
                                   7
                                       II.      LEGAL STANDARD
                                   8
                                                18 U.S.C. § 3582(c) provides that a “court may not modify a term of imprisonment
                                   9
                                       once it has been imposed except . . . upon motion of the Director of the Bureau of Prisons,
                                  10
                                       or upon motion of the defendant.” A defendant may bring a § 3582(c) motion after he has
                                  11
                                       “fully exhausted all administrative rights to appeal a failure of the Bureau of Prisons” to
                                  12
Northern District of California




                                       bring the motion on his behalf, or after “the lapse of 30 days from the receipt of such a
 United States District Court




                                  13
                                       request by the warden of the defendant’s facility, whichever is earlier.” 18 U.S.C.
                                  14
                                       § 3582(c)(1)(A). “[A]fter considering” the sentencing factors from 18 U.S.C. § 3553(a)
                                  15
                                       “to the extent that they are applicable,” a court may grant the motion to reduce the
                                  16
                                       defendant’s sentence in one of two circumstances, one of which is “if it finds that . . .
                                  17
                                       extraordinary and compelling reasons warrant such a reduction” and “that such a reduction
                                  18
                                       is consistent with applicable policy statements issued by the Sentencing Commission.” Id.
                                  19
                                       § 3582(c)(1)(A)(i).
                                  20
                                       III.     DISCUSSION
                                  21
                                                This Court’s analysis of Reid’s compassionate release motion begins and—for
                                  22
                                       now—ends with the issue of exhaustion.
                                  23

                                  24   2
                                         Of course, Reid cannot ask this Court to address his request to BOP that he be placed in
                                  25   home confinement. See 18 U.S.C. § 3621(b) (the BOP is required to “designate the place
                                       of the prisoner’s imprisonment.”); United States v. Ceballos, 671 F.3d 852, 855 (9th Cir.
                                  26   2011) (“While a [district court] judge has wide discretion in determining the length and
                                       type of sentence, the court has no jurisdiction to select the place where the sentence will be
                                  27   served.”) (internal quotation marks omitted). The government represents to the Court that
                                       review of Taft inmates’ requests for home confinement is underway, and that Reid’s
                                  28   request has not yet been reviewed. See Opp’n at 4; Patrick Decl. ¶ 6. There is no reason
                                       that Reid’s transfer should moot his home confinement request, or prevent its review.
                                                                                      3
                                           Case 3:17-cr-00175-CRB Document 547 Filed 04/18/20 Page 4 of 7



                                              A.     Significance of the April 4 Request
                                   1
                                              As an initial matter, the government disputes that Reid’s April 4 request was truly a
                                   2
                                       request for compassionate release. It relies on Dale Patrick, who asserts that TCI did not
                                   3
                                       interpret Reid’s request (or, shockingly, any of the 150 requests it received from inmates)
                                   4
                                       as a request for compassionate release. See Opp’n at 7–8 (citing Patrick Decl. (dkt. 545-1)
                                   5
                                       ¶ 8). But Patrick’s April 6 Memorandum said nothing about inmates’ failure to comply
                                   6
                                       with 28 C.F.R. § 571.61; instead, it referenced an “influx” of requests. See Mot. at 38
                                   7
                                       (“Influx of Inmate Requests to Staff”; “Due to the number of Requests to Staff received . .
                                   8
                                       .”). The Court cannot speak to the other 149 requests that constituted the “influx” of
                                   9
                                       requests. But given the content of Reid’s request, the Court rejects Patrick’s assertion out
                                  10
                                       of hand. Reid’s request specifically cited 18 U.S.C. § 3582. See Mot. at 29. To not
                                  11
                                       construe it as a request for compassionate release requires willful blindness. Accordingly,
                                  12
Northern District of California




                                       “the receipt of . . . a [compassionate release] request by the warden of the defendant’s
 United States District Court




                                  13
                                       facility” in this case was April 4, 2020. See id.; 18 U.S.C. § 3582(c)(1)(A).3
                                  14
                                              The government next argues that even if Reid’s April 4 request was a valid request
                                  15
                                       for compassionate release, Patrick’s April 6 Memorandum was not a “blanket denial.” See
                                  16
                                       Opp’n at 7 (citing Patrick Decl. ¶ 4 (“This Memorandum was not a blanket denial.”)). Of
                                  17
                                       course it was. Telling Reid that the prison would not consider his request—that
                                  18
                                       “individual responses will not be provided, nor will any future requests regarding this same
                                  19
                                       matter be addressed,” see Mot. at 38—is a denial of Reid’s request, whether or not it is
                                  20
                                       called that. It tells Reid that he has reached the end of the road for his request at TCI.4
                                  21

                                  22   3
                                         Nor—though the government does not assert this—is Reid’s April 4 request mooted by
                                  23   his subsequent transfer. Requiring Reid to make a new request in his new facility, as the
                                       April 6 Memorandum instructs, thus restarting the 30-day clock, is particularly
                                  24   unacceptable given the emergency nature of the filing and the fact that Reid’s motion
                                       raises as a reason for his release the increased risk of contracting COVID-19 he would face
                                  25   during transfer to the new facility. See, e.g., Mot. at 13.
                                       4
                                         Incidentally, the government adds in its opposition brief that later that same day, TCI
                                  26   received direction from BOP about home confinement protocols, and so “the memorandum
                                       was immediately taken down” and “Taft began the required procedures” for evaluating
                                  27   inmates for home confinement. Opp’n at 7 (citing Patrick Decl. at ¶ 5). This is irrelevant
                                       to the present motion. Beginning the process as to home confinement does not equate to
                                  28   evaluating inmates’ compassionate release requests. Nor does it appear that inmates were
                                       ever informed that their requests for home confinement were now being considered. See
                                                                                      4
                                         Case 3:17-cr-00175-CRB Document 547 Filed 04/18/20 Page 5 of 7



                                              B.     Exhaustion of April 4 Request
                                   1
                                              Reid made a valid request for compassionate release on April 4, and the warden
                                   2
                                       denied that request by way of the April 6 Memorandum. Even so, the Court agrees with
                                   3
                                       the government that Reid has not yet exhausted his administrative remedies. See Opp’n at
                                   4
                                       8 (“Until 30 days have elapsed, or until Reid has fully exhausted remedies within BOP,
                                   5
                                       this Court lacks authority to grant relief.”). Reid’s request will be exhausted when either
                                   6
                                       he has appealed his request all the way through the BOP system, see id. at 7 (noting two
                                   7
                                       additional levels of appeal after the warden: first to the Regional Director and then to the
                                   8
                                       BOP General Counsel) (citing 28 C.F.R. § 542.15(a)); but see Mot. at 8 (arguing that this
                                   9
                                       would take 8–12 months), or when 30 days have elapsed from the receipt of his request to
                                  10
                                       the warden. See 18 U.S.C. § 3582(c)(1)(A).
                                  11
                                              Reid acknowledges that he has not appealed his request to additional levels within
                                  12
Northern District of California




                                       the BOP, but responds: “Of course not; the April 6, 2020 Memorandum let him know he
 United States District Court




                                  13
                                       would not receive a response.” Reply to Response at 4. The Court does not read the April
                                  14
                                       6 Memorandum as foreclosing any appellate remedies within BOP, but rather any further
                                  15
                                       engagement from TCI. See Mot. at 38 (“my office”). Indeed, the Court would be
                                  16
                                       surprised if it was within D. Patrick’s power to eviscerate the appellate process provided in
                                  17
                                       28 C.F.R. § 542.15(a). Nor has 30 days elapsed: Reid submitted his request on April 4,
                                  18
                                       and he filed his motion with this Court on April 13.
                                  19
                                              Reid asks the Court to waive the exhaustion requirement, see Mot. at 6, or to deem
                                  20
                                       it futile, see Supp. Mot. at 7 (citing Terrell v. Brewer, 935 F.2d 1015, 1019 (9th Cir.
                                  21
                                       1991)), or to deem administrative remedies unavailable, see Reply to Response at 3–4.
                                  22
                                       But the Court cannot do so, even in light of the pandemic and even in light of TCI’s
                                  23
                                       conduct. The Supreme Court has stated that “[w]here Congress specifically mandates,
                                  24
                                       exhaustion is required.” McCarthy v. Madigan, 503 U.S. 140, 144 (1992), superseded by
                                  25
                                       statute on other grounds as stated in Booth v. Churner, 532 U.S. 731, 740–41 (2001); see
                                  26
                                       also Booth, 532 U.S. at 741 n.6 (“we will not read futility or other exceptions into statutory
                                  27

                                  28
                                       Reply to Response at 2 (no new memorandum).
                                                                                     5
                                           Case 3:17-cr-00175-CRB Document 547 Filed 04/18/20 Page 6 of 7




                                   1   exhaustion requirements where Congress has provided otherwise.”). The authority that
                                   2   Reid relies on to the contrary is distinguishable.5
                                   3          Section 3582 provides in pertinent part that a “court may not modify a term of
                                   4   imprisonment once it has been imposed” except upon a defendant’s motion “after the
                                   5   defendant has fully exhausted all administrative rights to appeal a failure of the Bureau of
                                   6   Prisons to bring a motion on the defendant’s behalf or the lapse of 30 days from the receipt
                                   7   of such request by the warden of the defendant’s facility, whichever is earlier.” See 28
                                   8   U.S.C. § 3582(c)(1)(A). Exhaustion is therefore required by the statute. The Court cannot
                                   9   forgive the failure to exhaust, and without exhaustion, the Court lacks jurisdiction over the
                                  10   motion.
                                  11   IV.    CONCLUSION
                                  12          For the foregoing reasons, the Court STAYS Reid’s motion. The Court will act on
Northern District of California
 United States District Court




                                  13   Reid’s petition once it has jurisdiction to do so, on May 4, 2020. In the interim, Reid may
                                  14   supplement the record with additional evidence of his underlying conditions, particularly
                                  15   the severity of his Valley Fever, if he wishes to do so,6 and the government is directed to
                                  16   inform the Court, within 24 hours, of any reported COVID-19 cases at Reid’s new
                                  17   institution. The parties shall also inform the Court immediately if the BOP acts on Reid’s
                                  18
                                       5
                                  19     Terrell did not involve a statutorily-mandated exhaustion requirement. The Circuit there
                                       first joined with other circuits in concluding that “a federal prisoner seeking both damages
                                  20   and injunctive relief cannot bring a Bivens action until he or she has first exhausted any
                                       available administrative remedies,” then recognized exceptions to that requirement. 935
                                  21   F.2d at 1019. Washington v. Barr, 925 F.3d 109 (2d Cir. 2019), which Reid cites in
                                       support of his argument that exhaustion is not absolute, see Supp. Mot. at 9, likewise did
                                  22   not involve a statutorily-mandated exhaustion requirement. Washington even noted that
                                       “the CSA does not expressly mandate the exhaustion of administrative remedies.” 925
                                  23   F.3d at 115. Nor does the Court agree with the analysis in United States v. Perez, No. 17
                                       CR 513-3 (AT), 2020 WL 1546422, at *2 (S.D.N.Y. Apr. 1, 2020), also cited by Reid, see
                                  24   Supp. Mot. at 9, which relies on Washington in the context of 18 U.S.C. § 3582(c).
                                       Moreover, Ross v. Blake, 136 S. Ct. 1850, 1856–59 (2016), which Reid relies on, see
                                  25   Reply to Response at 3–4, explained that “a statutory exhaustion provision stands on a
                                       different footing” than “judge-made exhaustion doctrines,” and so courts “may not excuse
                                  26   a failure to exhaust.” The Court was able to examine the availability of administrative
                                       remedies in that case only because the statute at issue, the PLRA, explicitly contained “its
                                  27   own, textual exception to mandatory exhaustion” pertaining to availability. See Ross, 136
                                       S. Ct. at 1858.
                                       6
                                  28     The government acknowledges only that Reid “recently sought medical attention for a
                                       fungal infection” and received medication. Opp’n at 1–2.
                                                                                      6
                                         Case 3:17-cr-00175-CRB Document 547 Filed 04/18/20 Page 7 of 7




                                   1   request for home confinement.
                                   2          Finally, the Court cannot help but observe that the process Reid (and perhaps 150
                                   3   others) experienced in seeking compassionate release involved precisely the kind of delay
                                   4   and frustration the First Step Act was intended to ameliorate. “‘Prior to the passage of the
                                   5   First Step Act, only the Director of the [BOP] could file a motion for compassionate
                                   6   release, and that very rarely happened.’” United States v. Shields, No. 12-CR-00410-BLF-
                                   7   1, 2019 WL 2359231, at *1 (N.D. Cal. June 4, 2019) (emphasis added) (quoting United
                                   8   States v. Gutierrez, No. CR 05-0217 RB, 2019 WL 1472320, at *1 (D.N.M. Apr. 3,
                                   9   2019)); see also Christie Thompson, “Frail, Old and Dying, but Their Only Way Out of
                                  10   Prison is a Coffin,” N.Y. Times (March 7, 2018) (“. . . despite urging from lawmakers of
                                  11   both parties, numerous advocacy groups and even the Bureau of Prisons’ own watchdog,
                                  12   prison officials use [compassionate release] only sparingly. Officials deny or delay the
Northern District of California
 United States District Court




                                  13   vast majority of requests. . . .”). The First Step Act stemmed in part from bipartisan
                                  14   agreement over the need to improve accountability surrounding BOP’s use of
                                  15   compassionate release. See Shon Hopwood, “The Effort to Reform the Federal Criminal
                                  16   Justice System,” 128 Yale L.J.F. 791, 794–957 (Feb. 25, 2019). Section 603(b) of the First
                                  17   Step Act modified 18 U.S.C. § 3582(c)(1)(A) with the intent of “increasing the use and
                                  18   transparency of compassionate release.” Pub. L. No. 115-391, 132 Stat. 5194, at *5239
                                  19   (capitalization omitted). Despite these reforms, Reid and others were subject to a game of
                                  20   whack-a-mole: having filed requests, they were told that no one would review them, that
                                  21   they should file new requests in their new institutions, and now that their requests were not
                                  22   valid in the first place, and that the prison was already reviewing their requests, but only in
                                  23   part, and without having told them so. Sick inmates deserve better.
                                  24          IT IS SO ORDERED.
                                  25          Dated: April 18, 2020
                                                                                          CHARLES R. BREYER
                                  26                                                      United States District Judge
                                  27

                                  28
                                                                                      7
